UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1830



MOUKTAR ABDULLAHI AYNAN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-346-741)


Submitted:   November 15, 2004         Decided:     November 29, 2004


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mouktar Abdullahi Aynan, Petitioner Pro Se.         George William
Maugans, III, Special Assistant United States Attorney, IMMIGRATION
AND NATURALIZATION SERVICE, Baltimore, Maryland; Carol Federighi,
M. Jocelyn Lopez Wright, Wanda Evans, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mouktar Abdullahi Aynan, a native of Somalia, petitions

for    review   of   an   order    of    the   Board   of   Immigration   Appeals

affirming, without opinion, the immigration judge’s order granting

withholding of removal, but denying asylum and protection under the

Convention Against Torture.

            We find the immigration judge’s decision denying Aynan

asylum as a matter of discretion was not manifestly contrary to law

or an abuse of discretion.              See 8 U.S.C. § 1252(b)(4)(D) (2000).

Accordingly, we deny the petition for review.                  We dispense with

oral    argument     because      the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                PETITION DENIED




                                         - 2 -